DETAILED ACTION

Claim Rejections - 35 USC § 103
1. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1-7, 9-16, and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malofsky et al. (US Patent Publication 2003/0159347) in view of Ahluwalia (US 5,965,257) and Burshan (US Patent Publication 2019/0380282).  
	a. Regarding claim 1, Malofsky teaches an agricultural stake to support plants comprising an elongated member 12 comprising a top end and a bottom end [FIG. 1], wherein the elongated member comprises fiberglass reinforced plastic and exhibiting no flex memory [made with carbon fiber, glass fiber, or a mixture of the two in solid rods or tubes [0053]]; and an exterior coating [composites can be readily coated [0049]]. 
	Malofsky does not specifically teach an exterior coating comprising a fire-retardant additive, the exterior coating covering an exterior surface of the elongated member to protect the elongated member from burning, the exterior coating comprising a material different than the fiberglass reinforced plastic of the elongated member. Ahluwalia teaches an exterior coating comprising a fire-retardant additive completely covering an exterior surface of the elongated member to protect the elongated member from burning comprising a material different that the fiberglass reinforced plastic of the elongated member [the structural article may be coated with…a flame retardant material such as ATH (aluminum trihydrate) available from e.g. Akzo Chemicals and antimony oxide available from e.g. Laurel Industries col. 3 lines 66-67 - col. 4 line 1; includes on one or both sides a flame retardant material claim 9] for the purpose of providing a flame retardant coating to structural article that comprises fiberglass to offer better fire resistance and better performance characteristics. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural stake taught by Malofsky to include an exterior coating comprising a fire-retardant additive completely covering an exterior surface of the elongated member to protect the elongated member from burning comprising a material different that the fiberglass reinforced plastic of the elongated member as taught by Ahluwalia because doing so would have provided a flame retardant coating to structural article that comprises fiberglass to offer better fire resistance and better performance characteristics.
Malofsky in view of Ahluwalia does not specifically teach an exterior coating comprising an aggregate covering an exterior surface of the elongated member wherein the aggregate is angular in shape and randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating on the elongated member. Burshan teaches exterior coating 24 comprising an aggregate covering an exterior surface of elongated member 20 [the exterior of the stake body will include a rough or granulated surface 24. As described herein, a “rough surface” is any surface having a high friction or gripping nature sufficient to prevent a string or other such tether that is wrapped around the stake body from slipping downward when the same is tied to a plant [0023]] wherein the aggregate is angular in shape and randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating [the rough surface can be achieved via an application of abrasive materials such as fine sand that is impregnated into the winding of the fiberglass during construction of the same. Of course, other materials such as aluminum oxide or garnet, for example, are also contemplated and can be adhered to the entirety of the stake body using a wet spraying adhesive application, for example. Of course, any number of other materials, application processes or equivalents e.g., indentations and/or protrusions, for example, can be used to provide the desired rough surface [0024]] for the purpose of providing an agricultural stake with a rough surface adhered to the entirety of the stake body sufficient to prevent a string or tether that is wrapped around the stake body from slipping down when tied to a plant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stake taught by Malofsky in view of Ahluwalia to include an exterior coating comprising an aggregate covering an exterior surface of the elongated member wherein the aggregate is angular in shape and randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating on the elongated member as taught by Burshan because doing so would have provided an agricultural stake with a rough surface adhered to the entirety of the stake body sufficient to prevent a string or tether that is wrapped around the stake body from slipping down when tied to a plant.  
	b. Regarding claim 2, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural stake of claim 1 having the top end of elongated member 12. Malofsky further teaches cap 30 secured over the top end of the elongated member [FIG. 1].  Malofsky in view of Ahluwalia and Burshan does not specifically teach a cap configured to withstand a force used to drive the elongated member into a ground surface. Burshan teaches cap 25 secured over the top end of elongated member 20 configured to withstand a force used to drive elongated member 20 into a ground surface [cap 25 can be constructed from any number of hardened materials such as metal or metal alloys e.g., aluminum, iron, steel, titanium, or alloys thereof, for example, and can include ridging 25 c or other such elements to reinforce the top surface in order to allow the cap to be repeatedly struck by an air hammer without damage [0025]] for the purpose of providing the agricultural stake with a cap to reinforce top end of the elongated member and allow the cap to be repeatedly struck by an air hammer without damage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stake taught by Malofsky in view of Ahluwalia and Burshan to include  a cap configured to withstand a force used to drive the elongated member into a ground surface as taught by Burshan because doing so would have provided the agricultural stake with a cap to reinforce top end of the elongated member and allow the cap to be repeatedly struck by an air hammer without damage.  
c. Regarding claim 3, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural stake of claim 1 wherein elongated member 12 comprises an ellipse cross section [the cross sectional profile of the at least one stake is selected from the group consisting of a square, a rectangle, a trapezoid, a circle, an ellipse, a triangle, a polygon having at least five sides, and a star, claim 14].
d. Regarding claim 4, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural stake of claim 1 wherein elongated member 12 comprises an oval cross section [the cross sectional profile of the at least one stake is selected from the group consisting of a square, a rectangle, a trapezoid, a circle, an ellipse, a triangle, a polygon having at least five sides, and a star, claim 14].
e. Regarding claim 5, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural stake of claim 1 wherein elongated member 12 comprises a rectangular cross section [the cross sectional profile of the at least one stake is selected from the group consisting of a square, a rectangle, a trapezoid, a circle, an ellipse, a triangle, a polygon having at least five sides, and a star, claim 14].
f. Regarding claim 6, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural stake of claim 1 wherein elongated member 12 comprises an octagonal cross section [the cross sectional profile of the at least one stake is selected from the group consisting of a square, a rectangle, a trapezoid, a circle, an ellipse, a triangle, a polygon having at least five sides, and a star, claim 14].
g. Regarding claim 7, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural stake of claim 1 wherein elongated member 12 comprises a polygon cross section [the cross sectional profile of the at least one stake is selected from the group consisting of a square, a rectangle, a trapezoid, a circle, an ellipse, a triangle, a polygon having at least five sides, and a star, claim 14].
h. Regarding claim 9, Malofsky in view of Ahluwalia and Burshan teaches (references to Burshan) the agricultural stake of claim 2 wherein cap 25 comprises one of a metal or plastic [cap 25 can be constructed from any number of hardened materials such as metal or metal alloys e.g., aluminum, iron, steel, titanium, or alloys thereof, for example, and can include ridging 25 c or other such elements to reinforce the top surface in order to allow the cap to be repeatedly struck by an air hammer without damage [0025]]. 
i. Regarding claim 10, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural stake of claim 1 wherein the stake comprises a tube having an outside diameter of ¾ inches [the stakes are preferably, but are not required to be, made from the same basic materials and process, but are typically made with carbon fiber, glass fiber, or a mixture of the two in solid rods or tubes with outside diameters of from about 0.05 inches to about 1.0 inch, most typically from about 0.15 inches to about 0.5 inches [0053]].
j. Regarding claim 11, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural stake of claim 1 wherein the tube comprises a thickness [the stakes are preferably, but are not required to be, made from the same basic materials and process, but are typically made with carbon fiber, glass fiber, or a mixture of the two in solid rods or tubes with outside diameters of from about 0.05 inches to about 1.0 inch, most typically from about 0.15 inches to about 0.5 inches [0053]]. Malofsky in view of Ahluwalia and Burshan does not specifically teach a thickness of approximately 4 millimeters. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural stake tube thickness to be approximately 4 millimeters because doing so would have provided a suitable tube thickness for supporting plants and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980).    
k. Regarding claim 12, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural stake of claim 1 wherein elongated member 12 has a length between 40 to 75 inches [48 inch to 96 inch stake [0070]]. 
l. Regarding claim 13, Malofsky in view of Ahluwalia and Burshan teaches (references to Burshan) the agricultural stake of claim 1 wherein the aggregate comprises sand [the rough surface can be achieved via an application of abrasive materials such as fine sand [0024]]. Malofsky in view of Ahluwalia and Burshan does not specifically teach between 60 to 80 grit size. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural stake taught by Malofsky in view of Ahluwalia and Burshan to include between about 60 to 80 grit size because doing so would have provided suitably sized sand for covering an exterior surface of the elongated member to provide a rough surface to prevent a string or tether wrapped around the stake from slipping down and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
m. Regarding claim 14, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural stake of claim 1 having elongated member 12. Malofsky further teaches a diameter of the elongated member is consistent [the cross sectional profile of the at least one stake is selected from the group consisting of a square, a rectangle, a trapezoid, a circle, an ellipse, a triangle, a polygon having at least five sides, and a star, claim 14] and and the elongated member comprises an extruded material [The high modulus fibers and plastic resin matrix or binder that are combined to form composites used in the present invention can be combined using any readily available composite fabrication technique. Pultrusion is one preferred method when economics of scale and high speed are required, especially when the core layer is being produced with an angle of 0°. Other alternative constructions are circular winding, filament winding, injection molding, braiding, resin transfer molding, and roll wrapping, as well as combinations of those techniques [0047]].
n. Regarding claim 15, Malofsky teaches an agricultural system to support plants, the agricultural system comprising a plurality of stakes spaced apart from each adjacent stake in a plurality of rows [FIG. 4 shows an example of a multi-stake configuration. Four stakes 12 are shown in a substantially rectangular configuration [0063]] each stake of the plurality of stakes comprising an elongated member 12 comprising a top end and a bottom end [FIG. 1], wherein elongated member 12 comprises fiberglass reinforced plastic and exhibiting no flex memory [made with carbon fiber, glass fiber, or a mixture of the two in solid rods or tubes [0053]] and an exterior coating [composites can be readily coated [0049]].
Malofsky does not specifically teach an exterior coating comprising a fire-retardant additive, the exterior coating covering an exterior surface of the elongated member to protect the elongated member from burning, the exterior coating comprising a material different than the fiberglass reinforced plastic of the elongated member. Ahluwalia teaches an exterior coating comprising a fire-retardant additive completely covering an exterior surface of the elongated member to protect the elongated member from burning comprising a material different that the fiberglass reinforced plastic of the elongated member [the structural article may be coated with…a flame retardant material such as ATH (aluminum trihydrate) available from e.g. Akzo Chemicals and antimony oxide available from e.g. Laurel Industries col. 3 lines 66-67 - col. 4 line 1; includes on one or both sides a flame retardant material claim 9] for the purpose of providing a flame retardant coating to structural article that comprises fiberglass to offer better fire resistance and better performance characteristics. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Malofsky to include an exterior coating comprising a fire-retardant additive completely covering an exterior surface of the elongated member to protect the elongated member from burning comprising a material different that the fiberglass reinforced plastic of the elongated member as taught by Ahluwalia because doing so would have provided a flame retardant coating to structural article that comprises fiberglass to offer better fire resistance and better performance characteristics.
Malofsky in view of Ahluwalia does not specifically teach an exterior coating comprising an aggregate covering an exterior surface of elongated member that is angular in shape and randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating on the elongated member. Burshan teaches exterior coating 24 comprising an aggregate covering an exterior surface of elongated member 20 [the exterior of the stake body will include a rough or granulated surface 24. As described herein, a “rough surface” is any surface having a high friction or gripping nature sufficient to prevent a string or other such tether that is wrapped around the stake body from slipping downward when the same is tied to a plant [0023]] wherein the aggregate is angular in shape and randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating [the rough surface can be achieved via an application of abrasive materials such as fine sand that is impregnated into the winding of the fiberglass during construction of the same. Of course, other materials such as aluminum oxide or garnet, for example, are also contemplated and can be adhered to the entirety of the stake body using a wet spraying adhesive application, for example. Of course, any number of other materials, application processes or equivalents e.g., indentations and/or protrusions, for example, can be used to provide the desired rough surface [0024]] for the purpose of providing an agricultural stake with a rough surface adhered to the entirety of the stake body sufficient to prevent a string or tether that is wrapped around the stake body from slipping down when tied to a plant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stake taught by Malofsky in view of Ahluwalia to include an exterior coating comprising an aggregate covering an exterior surface of the elongated member wherein the aggregate is angular in shape and randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating on the elongated member as taught by Burshan because doing so would have provided an agricultural stake with a rough surface adhered to the entirety of the stake body sufficient to prevent a string or tether that is wrapped around the stake body from slipping down when tied to a plant.
o. Regarding claim 16, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural system of claim 15, wherein elongated member 12 comprises one of an ellipse cross section, an oval cross section, a rectangular cross section, an octagonal cross section, and a polygon cross section [the cross sectional profile of the at least one stake is selected from the group consisting of a square, a rectangle, a trapezoid, a circle, an ellipse, a triangle, a polygon having at least five sides, and a star, claim 14].
p. Regarding claim 18, Malofsky teaches a method of making an agricultural stake to support plants, the method comprising extruding [The high modulus fibers and plastic resin matrix or binder that are combined to form composites used in the present invention can be combined using any readily available composite fabrication technique. Pultrusion is one preferred method when economics of scale and high speed are required, especially when the core layer is being produced with an angle of 0°. Other alternative constructions are circular winding, filament winding, injection molding, braiding, resin transfer molding, and roll wrapping, as well as combinations of those techniques [0047]] an elongated member 12 comprising a top end and a bottom end wherein the elongated member comprises fiberglass reinforced plastic and exhibiting no flex memory [made with carbon fiber, glass fiber, or a mixture of the two in solid rods or tubes [0053]]; and applying an exterior coating [composites can be readily coated [0049]].

Malofsky does not specifically teach an exterior coating comprising a fire-retardant additive covering an exterior surface of the elongated member to protect the elongated member from burning, the exterior coating comprising a material different than the fiberglass reinforced plastic of the elongated member. Ahluwalia teaches an exterior coating comprising a fire-retardant additive completely covering an exterior surface of the elongated member to protect the elongated member from burning comprising a material different that the fiberglass reinforced plastic of the elongated member [the structural article may be coated with…a flame retardant material such as ATH (aluminum trihydrate) available from e.g. Akzo Chemicals and antimony oxide available from e.g. Laurel Industries col. 3 lines 66-67 - col. 4 line 1; includes on one or both sides a flame retardant material claim 9] for the purpose of providing a flame retardant coating to structural article that comprises fiberglass to offer better fire resistance and better performance characteristics. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural stake taught by Malofsky to include an exterior coating comprising a fire-retardant additive completely covering an exterior surface of the elongated member to protect the elongated member from burning comprising a material different that the fiberglass reinforced plastic of the elongated member as taught by Ahluwalia because doing so would have provided a flame retardant coating to structural article that comprises fiberglass to offer better fire resistance and better performance characteristics.
Malofsky in view of Ahluwalia does not specifically teach an exterior coating comprising an aggregate covering an exterior surface of the elongated memberwherein the aggregate is angular in shape and randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating on the elongated member. Burshan teaches exterior coating 24 comprising an aggregate covering an exterior surface of elongated member 20 [the exterior of the stake body will include a rough or granulated surface 24. As described herein, a “rough surface” is any surface having a high friction or gripping nature sufficient to prevent a string or other such tether that is wrapped around the stake body from slipping downward when the same is tied to a plant [0023]] wherein the aggregate is angular in shape and randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating [the rough surface can be achieved via an application of abrasive materials such as fine sand that is impregnated into the winding of the fiberglass during construction of the same. Of course, other materials such as aluminum oxide or garnet, for example, are also contemplated and can be adhered to the entirety of the stake body using a wet spraying adhesive application, for example. Of course, any number of other materials, application processes or equivalents e.g., indentations and/or protrusions, for example, can be used to provide the desired rough surface [0024]] for the purpose of providing an agricultural stake with a rough surface adhered to the entirety of the stake body sufficient to prevent a string or tether that is wrapped around the stake body from slipping down when tied to a plant.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the stake taught by Malofsky in view of Ahluwalia to include an exterior coating comprising an aggregate covering an exterior surface of the elongated member wherein the aggregate is angular in shape and randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating on the elongated member as taught by Burshan because doing so would have provided an agricultural stake with a rough surface adhered to the entirety of the stake body sufficient to prevent a string or tether that is wrapped around the stake body from slipping down when tied to a plant.
q. Regarding claim 19, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the method of claim 18, having elongated member 12.  Malofsky further teaches securing cap 30 to a top end of the elongated member.
r. Regarding claim 20, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the method of claim 19 wherein elongated member 12 is extruded to form either an ellipse cross section, an oval cross section, a rectangular cross section, an octagonal cross section, or a polygon cross section [the cross sectional profile of the at least one stake is selected from the group consisting of a square, a rectangle, a trapezoid, a circle, an ellipse, a triangle, a polygon having at least five sides, and a star, claim 14].

3. 	Claims 8 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Malofsky et al. (US Patent Publication 2003/0159347) in view of Ahluwalia (US 5,965,257) and Burshan (US Patent Publication 2019/0380282) as applied to claims 1 and 15 above, and further in view of Williams (2014/0259901).
a. Regarding claim 8, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural stake of claim 1 having the exterior coating [composites can be readily coated [0049]]. Malofsky in view of Ahluwalia and Burshan does not specifically teach the exterior coating comprises an ultraviolet (UV) protection additive. Williams teaches the exterior coating comprises an ultraviolet (UV) protection additive [each of the uprights 50 of the stake cage 40 may also be coated with the protective material 13 to form the protective covering 12 [0059]; Additives such as ultraviolet inhibitors or antidegradants may also be used to protect against deterioration caused by solar UV radiation [0012]] for the purpose of providing a plant growth support stake coated with a protective material to form a protective covering with additives such as ultraviolet inhibitors or antidegradants to protect against deterioration caused by solar UV radiation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural stake taught by Malofsky in view of Ahluwalia and Burshan to include the exterior coating ultraviolet (UV) protection additive as taught by Williams because doing so would have provided a plant growth support stake coated with a protective material to form a protective covering with additives such as ultraviolet inhibitors or antidegradants to protect against deterioration caused by solar UV radiation.
b. Regarding claim 17, Malofsky in view of Ahluwalia and Burshan teaches (references to Malofsky) the agricultural system of claim 15 having the exterior coating [composites can be readily coated [0049]]. Malofsky in view of Ahluwalia and Burshan does not specifically teach the exterior coating comprises an ultraviolet (UV) protection additive. Williams teaches the exterior coating comprises an ultraviolet (UV) protection additive [each of the uprights 50 of the stake cage 40 may also be coated with the protective material 13 to form the protective covering 12 [0059]; Additives such as ultraviolet inhibitors or antidegradants may also be used to protect against deterioration caused by solar UV radiation [0012]] for the purpose of providing a plant growth support stake coated with a protective material to form a protective covering with additives such as ultraviolet inhibitors or antidegradants to protect against deterioration caused by solar UV radiation. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the agricultural stake taught by Malofsky in view of Ahluwalia and Burshan to include the exterior coating ultraviolet (UV) protection additive as taught by Williams because doing so would have provided a plant growth support stake coated with a protective material to form a protective covering with additives such as ultraviolet inhibitors or antidegradants to protect against deterioration caused by solar UV radiation.

Double Patenting

4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,999,979 to Ireland. Although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claim 1. 
Patent claim 1 of Ireland ‘979 recites an agricultural stake to support plants, the agricultural stake comprising an elongated member comprising a thin walled tube having a top end and a bottom end, wherein the elongated member comprises fiberglass reinforced plastic having a length between 40 to 75 inches and the elongated member exhibiting no flex memory; and an exterior coating comprising a fire-retardant additive and an aggregate, the exterior coating completely covering an exterior surface of the elongated member to protect the elongated member from burning, the exterior coating comprising a material different than the fiberglass reinforced plastic of the elongated member; wherein the aggregate comprises sand being angular in shape and having between 60 to 80 grit size randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating on the elongated member. Therefore patent claim 1 of Ireland ‘979 is in essence a “species” of the generic invention of application claim 1. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Patent claim 14 of Ireland ‘979 recites an agricultural system to support plants, the agricultural system comprising: at least one stake comprising an elongated member comprising a thin walled tube having a top end and a bottom end, wherein the elongated member comprises fiberglass reinforced plastic having a length between 40 to 75 inches and the elongated member exhibiting no flex memory; and an exterior coating impregnated with an aggregate and completely covering an exterior surface of the elongated member, wherein the exterior coating comprises a fire retardant additive to protect the elongated member from burning, the exterior coating comprising a material different than the fiberglass reinforced plastic of the elongated member; wherein the aggregate comprising sand and being angular in shape and having between 60 to 80 grit size randomly dispersed within the exterior coating to provide a randomized textured surface pattern of the aggregate within the exterior coating on the elongated member. 
Therefore patent claim 14 of Ireland ‘979 is in essence a “species” of the generic invention of application claim 15. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Patent claim 17 of Ireland ‘979 recites a method of making an agricultural stake to support plants, the method comprising extruding an elongated member comprised of fiberglass reinforced plastic to form a thin walled tube having a top end and a bottom end and having a length between 40 to 75 inches and exhibiting no flex memory; and applying a coating comprising a fire-retardant additive and an aggregate to an exterior surface of the elongated member, the coating completely covering the exterior surface of the elongated member to protect the elongated member from burning, the coating comprising a material different than the fiberglass reinforced plastic of the elongated member; wherein the aggregate comprises sand being angular in shape having between 60 to 80 grit size randomly dispersed within the coating to provide a randomized textured surface pattern of the aggregate within the coating on the elongated member. 
Therefore patent claim 17 of Ireland ‘979 is in essence a “species” of the generic invention of application claim 18. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY R LARSEN/Examiner, Art Unit 3643